internal_revenue_service number release date index number --------------------------- ------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl b2 plr-144531-10 date date ty --------------------- ty --------------------- --------------------------- ----------------- -------------- ---------- -------------------------- ----------- ----- -- ------- ------------------ ------- ------- ----------- ---------- legend taxpayer dc state y fc country a year year date x year year q tax professional r --------------------- dear -------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal revenue plr-144531-10 service commissioner for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayer’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by his authorized representative and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts in year taxpayer and others formed a domestic llc dc in state y which became a domestic_corporation in year later in year dc was re-structured with two classes of stock - class a and class b fc a country a foreign_corporation owned the class a shares in dc and taxpayer owned class b shares in dc in the amount of q taxpayer’s class b shares were convertible into equivalent shares in fc on date x in year taxpayer converted its class b shares into shares in fc since year taxpayer has relied on tax professional r a practicing cpa for tax_advice as well as the accurate preparation of tax returns tax professional r was aware of taxpayer’s investment in dc as well as the convertible nature of the shares and taxpayer’s conversion of the shares on date x of year but failed to identify the investment as an interest in a passive_foreign_investment_company pfic consequently tax professional r failed to properly advise the taxpayer of the availability of electing to treat stock owned by the taxpayer in fc as stock in a qualified_electing_fund for the tax_year ended in year and subsequent tax years in year tax professional r discovered that taxpayer’s interest in fc constituted an interest in a pfic and advised taxpayer of the need to take corrective action taxpayer has submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date including the role of tax professional r taxpayer represents that he provided information regarding the investment of fc to tax professional r in year and subsequent years taxpayer represents that in year and subsequent years fc was not identified as a pfic and taxpayer did not receive any advice regarding the availability of a qef election with respect to his investment in fc in addition taxpayer submitted an affidavit from tax professional r corroborating the representations made by taxpayer with respect to the discovery of fc’s pfic status taxpayer represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue plr-144531-10 ruling requested taxpayer requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law code sec_1295 provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under code sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under code sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional plr-144531-10 sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc for date x in year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as specifically set forth above no opinion is expressed or implied concerning the u s federal tax consequences of the facts described above under any other provision of the code this private_letter_ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery g mitchell chief branch international
